NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-1798-15T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

RAHEEM H. ROGERS,

     Defendant-Appellant.
______________________________

              Submitted September 26, 2017 – Decided October 17, 2017

              Before Judges Reisner and Mayer.

              On appeal from Superior Court of New Jersey,
              Law Division, Salem County, Indictment No.
              14-12-0662.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Marcia Blum, Assistant Deputy
              Public Defender, of counsel and on the
              brief).

              John T. Lenahan, Salem County Prosecutor,
              attorney for respondent (Derrick Diaz,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant    Raheem    Rogers    appeals    from   his   conviction    for

certain persons not to have weapons (certain persons), N.J.S.A.
2C:39-7(b).       Defendant       contends     the    trial    judge   committed

reversible error by failing to instruct the jury that he stipulated

to the predicate offense for the certain persons charge, and

instead admitting an unsanitized judgment of conviction (JOC) into

evidence.      Defendant further contends that his constitutional

right to a fair trial and effective assistance of counsel were

violated.     We disagree and affirm.

       On   September   4,   2014,   three     Salem   police     officers     were

patrolling in an unmarked police car.                  One of the officers,

Detective Richard Ware, saw defendant walking down the street.

Ware    recognized      defendant       from   prior     contacts      with       law

enforcement,     and    stopped   the    car   to    arrest    defendant     on    an

outstanding warrant.

       According to Ware, defendant bent at the waist and reached

toward his waistband while disobeying instructions to stop and

show his hands. When told he was under arrest, defendant attempted

to flee.     Ware followed and caught defendant.              While wrapping his

arms around defendant, Ware felt a metallic object strike his

hand.   While taking defendant to the ground, Ware heard the sound

of metal striking the pavement.           Ware alerted his fellow officers

to what he believed was the sound of a gun striking the ground.

Investigator Ray-DiGregorio, a fellow officer at the scene, saw

and heard a gun slide across the concrete away from defendant.

                                         2                                 A-1798-15T2
Ray-DiGregorio secured the gun.   At trial, evidence indicated the

gun was operable and capable of discharge.   Defendant did not have

a permit to purchase or carry the gun.

     On December 3, 2014, a Salem County grand jury returned

Indictment No. 14-12-0662, charging defendant with fourth-degree

resisting arrest in violation of N.J.S.A. 2C:29-2(a) (Count 1),

and fourth-degree tampering with evidence in violation of N.J.S.A.

2C:28-6(1) (Count 2); third-degree receiving stolen property in

violation of N.J.S.A. 2C:20-7 (Count 3); second-degree unlawful

possession of a firearm in violation of N.J.S.A. 2C:39-4(a) (Count

4); second-degree unlawful possession of an unlicensed handgun in

violation of N.J.S.A. 2C:39-5(b) (Count 5), and second-degree

certain persons not to have weapons in violation of N.J.S.A. 2C:39-

7(b) (Count 6).

     Before jury selection, the State indicated that defendant

stipulated to the JOC for the certain persons charge.   During the

charge conference, counsel again discussed defendant's stipulation

to the JOC for the certain persons charge and confirmed that the

JOC would be given to the jury. The JOC established that defendant

was previously convicted of distributing cocaine.

     The case proceeded as a bifurcated trial.   The judge reserved

the certain persons charge to be determined by the same jury after

the jury rendered a verdict on the other charges.    On August 13,

                                  3                        A-1798-15T2
2015, the jury returned a verdict on Counts One through Five,

acquitting defendant of tampering with evidence and convicting him

of resisting arrest and unlawful possession of a weapon.

     Thereafter, the judge immediately proceeded to the second

phase of the trial on the certain persons charge.        The judge

charged the jury that one element of the certain persons charge

is that defendant had "been convicted of the crime of the third

degree, distribution of cocaine," precluding him from possessing

a weapon under N.J.S.A. 2C:39-7(b).

     During the second phase of the trial, the prosecutor told the

jury that defendant stipulated to his prior conviction of "the

predicate offense, a third degree offense . . . that would trigger

the Certain Persons Not to Have Weapons" charge.     The prosecutor

also moved to admit the JOC for defendant's prior offense, stating

that defendant stipulated to the admissibility of the document.

Defense counsel agreed that defendant stipulated to the document,

and the JOC was admitted into evidence.   The judge then instructed

the jury that the document was a certified judgment of conviction

to which the parties had stipulated and arguably established that

defendant had a prior conviction that would trigger the certain

persons offense.   Neither party objected to the stipulation as

expressed by the judge.   Nor did the parties discuss whether the

JOC admitted into evidence needed to be sanitized.

                                4                          A-1798-15T2
     In charging the jury on the certain persons offense the judge

instructed them to disregard their verdict from the first phase

of the trial and consider the evidence anew.    The judge reminded

the jury that defendant was "entitled to the presumption of

innocence" on the certain persons charge.   The jury was instructed

that to find defendant guilty, each of the following elements had

to be "proven by the State beyond a reasonable doubt": (1) Exhibit

S-1 was a firearm; (2) defendant purchased, owned, possessed, or

controlled the firearm; and (3) defendant was previously convicted

of a predicate offense under the statute.

     As to the third element, the judge told the jury that evidence

of a defendant's prior convictions is usually not permitted under

the rules of evidence, but where the prior conviction is being

introduced to establish an element of a crime, it is permissible.

The judge also instructed the jury that evidence of the prior

conviction may not be considered to establish that defendant has

poor character or a tendency to commit crimes, and therefore likely

committed the present crime:

          In this case, the evidence has been introduced
          for the specific purpose of establishing an
          element of the present offense.

          You may not use this evidence to decide that
          Raheem Rogers has a tendency to commit crimes
          or that he is a bad person. That is, you may
          not decide that just because Mr. Rogers has


                                 5                         A-1798-15T2
            committed a prior crime, he must be guilty of
            the present crimes.

    The jury was given the JOC to review during deliberations.

The JOC not only listed the crime to which defendant stipulated

for the certain persons charge, it also contained other charges

against    defendant   which   were    dismissed,        and    disclosed     that

defendant    was   sentenced   to     three     years    on     the   prior   drug

distribution conviction.       The unsanitized JOC also listed the

aggravating    factors    considered       by   the     court    in   sentencing

defendant for the prior offense.

    The jury convicted defendant on the certain persons charge.

The judge imposed a five-year sentence with a five-year period of

parole    ineligibility   on   that    charge,     and    a     lesser   term    of

imprisonment for the resisting arrest and unlawful possession of

a weapon convictions, to run concurrent to the sentence on the

certain persons conviction.

    Defendant raises the following argument on appeal:

            INSTEAD OF LIMITING ITS INSTRUCTION ON THE
            CERTAIN-PERSONS GUN CHARGE TO INFORMING THE
            JURY THAT DEFENDANT HAD STIPULATED THAT HE
            HAD THE PREDICATE CONVICTION, THE COURT GAVE
            THE JURY THE UNSANITIZED JUDGMENT OF
            CONVICTION FOR THE PREDICATE OFFENSE, WHICH
            CONTAINED THE FULL RECORD OF THE PRIOR
            INDICTMENT, CONVICTION, AND SENTENCE. (Not
            Raised Below).




                                       6                                 A-1798-15T2
     Although not expressly stated in his single point heading,

defendant raises two arguments on appeal.            First, defendant argues

that the judge erred in failing to charge the jury that he

stipulated the predicate offense, and should not have admitted the

JOC in evidence.      Second, he argues that the judge should have

sanitized the JOC before admitting it into evidence.                   Defendant

argues    that   admission    of   the       unsanitized    JOC    violated        his

constitutional right to a fair trial and effective assistance of

counsel pursuant to the Sixth and Fourteenth Amendments.

     To   challenge   a    jury    instruction,     or     the    absence     of    an

instruction, on appeal, the party must object during the trial

before the jury begins deliberations.              R. 1:7-2.       Where a party

fails to object to an instruction at trial, the appellate court

may only notice "plain error" that is "clearly capable of producing

an unjust result."         R. 2:10-2; see also State v. Feaster, 156

N.J. 1, 40 (1998).        To vacate a conviction, the error must have

"made it easier for the State to get a conviction."                     State v.

Docaj, 407 N.J. Super. 352, 362 (App. Div.), certif. denied, 200

N.J. 370 (2009).      The possibility of an unjust result must be

"sufficient to raise a reasonable doubt as to whether the error

led the jury to a result it otherwise might not have reached."

State v. Taffaro, 195 N.J. 442, 454 (2008) (quoting State v. Macon,

57 N.J. 325, 336 (1971)).

                                         7                                  A-1798-15T2
     There is no plain error if the charge did not have the

"capacity to lead the jurors astray," and the jurors were clearly

instructed on how to use the evidence during deliberations.                State

v. Miller, 205 N.J. 109, 127 (2011) (citation omitted).                        We

likewise    apply   the   plain   error    rule   to   the    introduction    of

evidence, where the defendant raised no objection.               See R. 2:10-

2.

     Although defendant agreed to the admission of the JOC in

evidence, had he not agree, his stipulation would have sufficed

without introduction of the JOC.           See State v. Brown, 180 N.J.

572, 585 (2011) (citing Old Chief v. United States, 519 U.S. 172,

186, 117 S. Ct. 644, 136 L. Ed. 2d 574 (1997)).                 We agree with

defendant that, before admitting the JOC into evidence for the

jury's     consideration,   the    judge    should     have    sanitized      the

document.     However, we find this error to be harmless as it did

not produce an unjust result that requires vacating defendant's

conviction.      The judge gave the jury an appropriate limiting

instruction concerning the JOC, and on this record the result

would have been the same even if the JOC had been sanitized.

     Defendant's     remaining    arguments,      including     his   claim   of

ineffective assistance of counsel, are without sufficient merit

to warrant discussion in a written opinion.            R. 2:11-3(e)(2).

     Affirmed.

                                     8                                 A-1798-15T2